Exhibit 10.1

 

COLLABORATION AND LICENSE AGREEMENT

 

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), effective as of
May 4, 2015 (the “Effective Date”), is made by and between Fate
Therapeutics, Inc., a Delaware corporation, having a principal place of business
at 3535 General Atomics Court, Suite 200, San Diego, CA 92121 (“Fate”), and Juno
Therapeutics, Inc., a Delaware corporation, having a place of business at 307
Westlake Ave N, 300, Seattle, WA 98109 (“Juno”).

 

BACKGROUND

 

A.                                    Juno has skills, expertise and proprietary
technology regarding engineered T-cell immunotherapies using chimeric antigen
receptor (“CAR”) technology and T-cell receptor (“TCR”) technology.

 

B.                                    Fate has skills, expertise and proprietary
technology regarding pharmacologically-modulated hematopoietic cell
therapeutics, including hematopoietic stem cell and T-cell therapeutics, and its
small molecule modulation platform.

 

C.                                    Juno and Fate desire to enter a
collaboration wherein Juno will select certain antigen targets and Fate will
utilize its small molecule modulation platform, with the goal of developing
engineered T-cells that would utilize or incorporate the results of such
collaboration.

 

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms will have the meanings set forth below:

 

1.1       “Affiliate” shall mean any corporation or other entity, whether de
jure or de facto, which is directly or indirectly controlling, controlled by or
under common control of a Party hereto for so long as such control exists.  For
the purposes of this Section, “control” shall mean the direct or indirect
ownership of at least fifty percent (50%) of the outstanding shares or other
voting rights of the subject entity having the power to vote on or direct the
affairs of the entity, or if not meeting the preceding, the maximum voting right
that may be held by the particular Party under the laws of the country where
such entity exists.

 

1.2       “Change of Control” shall mean, with respect to a Party, a transaction
or series of transactions pursuant to which a Third Party (a) acquires (whether
by merger, consolidation or transfer or issuance of capital stock or otherwise)
beneficial ownership, directly or indirectly, of more than fifty percent (50%)
of such Party’s then outstanding voting securities, or (b) acquires all or
substantially all of the assets of such Party; but excluding any such
transaction or series of

 

--------------------------------------------------------------------------------


 

transactions described in clause (a) or (b) in which, immediately after the
consummation of such transaction or series of transactions, the holders of
voting securities of such Party immediately prior to such transaction or series
of transactions beneficially own, directly or indirectly, more than fifty
percent (50%) of the outstanding voting securities of the successor entity (or
the parent of such successor entity) in such transaction.

 

1.3       “Collaboration IP” shall mean, collectively, the Collaboration Patents
and Collaboration Know-How.

 

1.4       “Collaboration Know-How” shall mean all ideas, inventions, data,
instructions, processes, formulas, expert opinions and information, including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, clinical, safety, manufacturing and quality control data and
information developed solely or jointly by Fate and/or Juno in the course of
performing the Research Program.

 

1.5       “Collaboration Patents” shall mean all U.S. and foreign (a) patent
applications, including provisional applications, the subject of which is an
invention conceived or reduced to practice solely or jointly by Fate and/or Juno
in the course of performing the Research Program, (b) any divisionals,
continuations, and continuations-in-part of any of the foregoing, (c) all
patents that issue as a result of any of the foregoing, including inventor’s
certificates and equivalents, and (d) all reissues, reexaminations, extensions
or other governmental actions which extend any of the subject matter of the
patents in clause (c) above, and any substitutions, additions, renewals, term
restorations, requests for continued examination, revisions, supplementary
protection certificates, confirmations, registrations or revalidations of any of
the foregoing.

 

1.6       “[***]Efforts” shall mean [***].

 

1.7       “Combination Product” means a product that contains one or more active
components which are Modulated Products, and sold in combination with one or
more separate products which are not Modulated Products.

 

1.8       “Confidential Information” shall have the meaning set forth in
Section 9.1.

 

1.9       “Control,” “Controls,” “Controlled” or “Controlling” shall mean
possession of the ability to grant the licenses and/or sublicenses as provided
herein without violating the terms of any agreement or other arrangements with
any Third Party.

 

1.10                        “Derivative” shall mean any of the following:  (a) a
modified form of a compound that is derived from such compound with
modifications considered routine by an ordinary skilled chemist and generally
conserves the basic scaffold of such compound’s chemical structure; or (b) a
salt, free-base, hydrate, solvate, polymorph, isomer, enantiomer, (human)
metabolite or human prodrug (including ester prodrugs) of a compound.

 

1.11                        “EMA” shall mean the European Medicines Agency of
the European Union, or the successor thereto.

 

1.12                        “Engineered T-Cell” shall mean a T-cell, normally
having the ability to recognize specific peptide antigens presented by the major
histocompatibility complex through receptors on

 

2

--------------------------------------------------------------------------------


 

their cell surface, that has been genetically engineered to express either a CAR
or a TCR with the express intent of targeting a tumor associated antigen or
protein; provided, however, that notwithstanding the foregoing, the definition
of “Engineered T-Cell” specifically excludes the following cell types: [***].
For the avoidance of doubt, a pharmaceutical product incorporating a T-cell will
not be excluded by virtue of the exclusions in [***].

 

1.13                        “Excluded Modulator” shall mean a Modulator that
(i) [***], and (ii) [***].  Notwithstanding the foregoing, a Modulator which is
an Excluded Modulator pursuant to this Section 1.13, will be a “Partially
Excluded Modulator” (and will be considered a Partially Excluded Modulator, and
not an Excluded Modulator, only for purposes of determining which of
Section 5.9.1 or 5.9.2 or Section 5.9.3 or 5.9.4 applies) if [***].  For the
avoidance of doubt, under this Section 1.13, a Fate Modulator shall not be
considered an Excluded Modulator or Partially Excluded Modulator if the
applicable [***].

 

1.14                        “Fate Collaboration IP” shall mean the Collaboration
IP that is solely owned by Fate in accordance with Section 8.1.  The “Fate
Collaboration Patents” shall mean the Collaboration Patents that are solely
owned by Fate in accordance with Section 8.1.

 

1.15                        “Fate IP” shall mean, collectively, the Fate Patents
and Fate Know-How.

 

1.16                        “Fate Know-How” shall mean all ideas, inventions,
data, instructions, processes, formulas, expert opinions and information,
including biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, clinical, safety, manufacturing and quality control
data and information, which are (a) Controlled by Fate or its Affiliates at any
time during the term of this Agreement (except as expressly excluded pursuant to
Section 5.8) and (b) necessary or useful either (i) for Juno to perform its
activities under the Research Program or (ii) to make, have made, use, offer for
sale, sell, import, export and otherwise exploit Modulated Products
incorporating as an active ingredient an Engineered T-Cell directed against
Selected Target(s) in the Territory for use in the Field; provided, however,
that the foregoing definition excludes all intellectual property rights
Controlled by any Affiliate that becomes an Affiliate of Fate in connection with
or following a Change of Control of Fate, unless and until such Affiliate
performs any activities under the Research Program or receives an assignment of
any of the foregoing intellectual property rights within this definition from
Fate or any Affiliate of Fate that is not excluded by virtue of this proviso.

 

1.17                        “Fate Modulators” shall mean (a) Modulators
identified by Fate, disclosed to Juno by Fate, and assessed by Fate or Juno with
respect to their potential to enhance the therapeutic properties of Engineered
T-Cells in connection with the Research Program; (b) Derivatives of Modulators
described in Section 1.17(a); and (c) substitutes of Modulators described in
Section 1.17(a), where a compound is considered a substitute of a Modulator if:
[***].

 

1.18                        “Fate Patents” shall mean all U.S. and foreign
patents and patent applications, including any divisionals, continuations,
continuations-in-part, inventor’s certificates and equivalents, reissues,
reexaminations, extensions or other governmental actions which extend any of the
subject matter of any such patents, substitutions, additions, renewals, term
restorations, requests for continued examination, revisions, supplementary
protection certificates, confirmations, registrations or revalidations of any
such patents or patent applications, which are (a) Controlled by

 

3

--------------------------------------------------------------------------------


 

Fate or its Affiliates at any time during the term of this Agreement (except as
expressly excluded pursuant to Section 5.8) and (b) necessary or useful either
(i) for Juno to perform its activities under the Research Program or (ii) to
make, have made, use, offer for sale, sell, import, export and otherwise exploit
Modulated Products incorporating as an active ingredient an Engineered T-Cell
directed against Selected Target(s) in the Territory for use in the Field;
provided, however, that the foregoing definition excludes all intellectual
property rights Controlled by any Affiliate that becomes an Affiliate of Fate in
connection with or following a Change of Control of Fate, unless and until such
Affiliate performs any activities under the Research Program or receives an
assignment of any of the foregoing intellectual property rights within this
definition from Fate or any Affiliate of Fate that is not excluded by virtue of
this proviso.

 

1.19                        “FDA” shall mean the Food and Drug Administration of
the United States, or the successor thereto.

 

1.20                        “Field” shall mean the diagnosis, treatment or
prevention of any human disease or condition.

 

1.21                        “FTE” shall mean a full-time, equivalent person
year, based upon a total of[***] hours per year of work in connection with the
Research Program.

 

1.22                        “IND” shall mean an investigational new drug
application filed with the FDA as more fully defined in 21 C.F.R. § 312.3.

 

1.23                        “Joint Collaboration IP” shall mean the
Collaboration IP that is jointly owned by Fate and Juno in accordance with
Section 8.1.  The “Joint Collaboration Patents” shall mean the Collaboration
Patents that are jointly owned by Fate and Juno in accordance with Section 8.1.

 

1.24                        “JRC” or “Joint Research Committee” shall have the
meaning set forth in Section 3.1.

 

1.25                        “Juno Collaboration IP” shall mean the Collaboration
IP that is solely owned by Juno in accordance with Section 8.1.  The “Juno
Collaboration Patents” shall mean the Collaboration Patents that are solely
owned by Juno in accordance with Section 8.1.

 

1.26                        “License” shall mean the license grant set forth in
Section 4.1.

 

1.27                        “Modulated Product” shall mean (a) a Product that
uses or incorporates a Fate Modulator, or (b) a pharmaceutical product, other
than a Product, that uses or incorporates a Fate Modulator and [***].

 

1.28                        “Modulator” shall mean any pharmacologic small
molecule that can enhance the therapeutic properties of Engineered T-Cells.

 

1.29                        “Net Sales” shall mean, with respect to any
Modulated Product, the gross sales price of such Modulated Product invoiced by
Juno, its Affiliates and/or sublicensees to Third Parties who are not Affiliates
or sublicensees (or are Affiliates or sublicensees but are the end users of such
Modulated Product) less, to the extent actually paid by Juno or its Affiliates
or sublicensees (as applicable), (a) credits or allowances granted for billing
errors, damaged, outdated, returned, rejected or recalled Modulated Products,
(b) trade, quantity discounts, early payment, and/or early payment

 

4

--------------------------------------------------------------------------------


 

cash discounts, rebates and other price reductions for such Modulated Product
given to such Third Parties under price reduction programs, (c) rebates to, and
chargebacks from the account of, such customers for nonconforming, damaged,
out-dated and returned Modulated Product, (d) transportation and insurance,
(e) sales, use, value-added and other direct taxes incurred on the sale of such
Modulated Product to such customers, and (f) customs duties, tariffs, surcharges
and other governmental charges incurred in exporting or importing such Modulated
Product to such customers; or to the extent actually accrued by Juno or its
Affiliates or sublicensees (as applicable), an allowance for uncollectible or
bad debts determined in accordance with U.S. GAAP.

 

For the avoidance of doubt, disposal of any Modulated Product, or use of any
Modulated Product,(i) for or in any clinical trial or other research and
development activities without charge, or (ii) provided without charge as
samples or for compassionate use, if any, shall not result in any Net Sales.

 

For clarity, if Juno sells Modulated Product to an Affiliates or sublicensees
for resale, Net Sales shall be determined based on the amount received by such
Affiliates or sublicensees from Third Parties on the resale of such Modulated
Product rather than the amount received by Juno on the sale of Modulated Product
to its Affiliates or sublicensees for resale.

 

With respect to Modulated Products, if any, that are sold at a discount in
“bundles” with other products or services (i.e., sold together in a single sales
transaction with other products or services for which separate prices are
charged in such transaction), if the amount invoiced for the applicable
Modulated Products represents [***] then Net Sales for such “bundled” Modulated
Product shall be determined using [***].

 

If a Modulated Product is sold as a Combination Product, then for purposes of
calculating Juno’s payment obligations under Section 5.7, shall be determined as
follows:

 

(A)                               In the event one or more Modulated Products
are sold as part of a Combination Product in a particular country, and all
products contained in the Combination Product are sold separately in such
country, the Net Sales of such Modulated Product(s), for the purposes of
determining payments based on Net Sales, shall be determined by [***]

 

(B)                               In the event one or more Modulated Products
are sold as part of a Combination Product and are sold separately in such
country, but the other product(s) included in the Combination Product are not
sold separately in such country, the Net Sales of the Modulated Product, for the
purposes of determining payments based on Net Sales, shall be determined by
[***]

 

(C)                               In the event that the Net Sales of the
Modulated Product(s) when included in a Combination Product cannot be determined
using the methods above, Net Sales for the purposes of determining payments
based on Net Sales shall be [***].

 

1.30                        “Party” or “Parties” shall mean, respectively, Fate
or Juno individually, or Fate and Juno collectively.

 

1.31                        “Product” shall mean any pharmaceutical product
incorporating as an active ingredient an Engineered T-Cell directed against
Selected Target(s).

 

5

--------------------------------------------------------------------------------


 

1.32                        “Registration(s)” shall mean any and all permits,
licenses, authorizations, registrations or regulatory approvals (including a New
Drug Application (with respect to the FDA) or Marketing Authorization
Application (with respect to the EMA)) required as a prerequisite to the
development, manufacturing, packaging, marketing and selling of any product.

 

1.33                        “Regulatory Authority” means any applicable
government or quasi-government regulatory authority involved in granting
approvals for investigational clinical trials, the manufacturing, marketing,
selling, reimbursement and/or pricing of a Modulated Product in the Territory,
including, in the U.S., the FDA and, in other countries, any governmental
authority having substantially the same function.

 

1.34                        “Research Plan” shall mean the written research plan
governing the efforts of the Parties in conducting the Research Program. 
Attached hereto as Exhibit A is the preliminary outline of the Research Plan,
with the full Research Plan to be agreed to by the Parties within thirty (30)
days after the Effective Date.  The Research Plan may be amended from time to
time by mutual agreement of the Parties or as described in Section 2.3.

 

1.35                        “Research Program” shall mean the research
activities undertaken by the Parties pursuant to ARTICLE 2 below.

 

1.36                        “Research Term” shall mean the term of the Research
Program, as provided in Section 2.5 below.

 

1.37                        “Results” shall mean the data and results generated
in the course of the Research Program.

 

1.38                        “Royalty Term” shall mean, with respect to each
Modulated Product in each country, the term commencing on the first commercial
sale of the Modulated Product in such country and continuing until the later of
(a) expiration of the last Valid Claim in such country covering the manufacture,
use, offer for sale, sale or import of such Modulated Product (or any Fate
Modulator used or incorporated therein) in such country, (b) ten (10) years
after such first commercial sale in such country, or (c) the expiration of all
data and other regulatory exclusivity periods afforded by any Regulatory
Authority with respect to such Modulated Product in such country.

 

1.39                        “SEC” shall mean the U.S. Securities and Exchange
Commission or any successor agency.

 

1.40                        “Selected Target” shall mean a Target selected by
Juno in accordance with Section 2.8.

 

1.41                        “Stock Purchase Agreement” shall have the meaning
set forth in Section 5.1.

 

1.42                        “Tail Period” shall have the meaning set forth in
Section 4.3(d).

 

1.43                        “Target” shall mean (a) any of the tumor-associated
antigens and proteins listed on Exhibit B, as such list may be amended in
accordance with Section 2.7 (the “Target List”), and (b) any variant, isoform or
polymorphism of any such antigen or protein on the Target List.

 

6

--------------------------------------------------------------------------------


 

1.44                        “Territory” shall mean worldwide.

 

1.45                        “Third Party” shall mean any person or entity other
than Fate and Juno, and their respective Affiliates.

 

1.46                        “Valid Claim” shall mean a claim of an issued and
unexpired patent, or a patent application being prosecuted in good faith that
has been pending for no more than [***] years from the date of earliest
priority, that is included within the Fate Patents or Collaboration Patents, as
applicable, which has not been held permanently revoked, unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise, or been irretrievably cancelled, withdrawn, abandoned
or rejected.

 

ARTICLE 2
RESEARCH PROGRAM

 

2.1                               Goals.  The goals of the Research Program are
the discovery and identification of Fate Modulators, and the optimization and
the use of Fate Modulators, to research and develop Modulated Products pursuant
to the Research Plan.  Without limiting the foregoing, under the Research Plan
(a) Fate shall use its small molecule library to identify Modulators that
promote the selected T-cell characteristics for modification, (b) Fate shall
primarily be responsible for in vitro validation and in vivo confirmation of the
selected T-cell characteristics for modification (e.g., T-cell survival, T-cell
trafficking) using Fate Modulators on the transferred T-cell populations, and
(c) Juno shall primarily be responsible for in vivo efficacy assessments using
Engineered T-Cells, which have been pharmacologically-modulated with Fate
Modulators, targeting a Target.

 

2.2                               Conduct of the Research Program.  Subject to
the terms and conditions set forth herein, the Parties shall conduct research
under the Research Program, which shall be funded as set forth in Section 5.3. 
During the Research Term, Fate and Juno shall collaborate and conduct the
Research Program in accordance with the Research Plan, and the budget included
therein, within the time schedules contemplated therein and keep the other Party
informed as to the progress and Results of the Research Program hereunder.  Fate
and Juno shall each perform their respective obligations under the Research
Plan.  For clarification, Fate shall not be obligated to perform research under
the Research Program that is not within the then-current budget included in the
Research Plan, which budget shall not exceed amounts payable to Fate under
Section 5.3, unless all costs of such research are to be paid for solely by
Juno.

 

2.3                               Research Plan.  The Research Program shall be
carried out in accordance with a mutually agreed upon written Research Plan,
which shall establish specific research objectives and the research tasks to be
performed and resources to be provided by each Party and the budget for such
activities.  The Parties shall work together in good faith to prepare the
initial draft Research Plan, and a detailed Research Plan shall be agreed to by
the Parties within thirty (30) days after the Effective Date and attached hereto
as Exhibit A.  The Research Plan will establish the scope of the research
activities which will be performed and the research objectives and work plan
activities with

 

7

--------------------------------------------------------------------------------


 

respect to the Research Program and the budget for such activities.  The
Research Plan shall be reviewed on an ongoing basis and may be amended by the
Joint Research Committee in accordance with ARTICLE 3.  Notwithstanding the
governance provisions of Section 3.5, if a Fate Modulator to be used under the
Research Program is an Excluded Modulator, then Juno shall only include the use
of such Excluded Modulator, and Fate shall only be required to conduct
activities on such Excluded Modulator, under the Research Program if both
Parties agree to specific research and development tasks and objectives that are
designed, with a good faith intent, to result in a Modulated Product that would
qualify for payments under Sections 5.5, 5.6 and 5.7 (and not excluded from
payments under Section 5.9); provided that [***].

 

2.4                               Research Program Staffing.  During the
Research Program, Fate and Juno shall each devote that number of FTEs and other
resources to conduct the Research Program as specified in the Research Plan.

 

2.5                               Term of Research Program.  The term of the
Research Program shall commence on the Effective Date and shall end upon the
date four (4) years after the Effective Date (the “Initial Research Term”),
provided that if Juno exercises the Extension Option as set forth below, then
the term of the Research Program shall be extended for an additional two
(2) years (the “Extended Research Term”) (the Initial Research Term together
with the Extended Research Term, if applicable, the “Research Term”).  If,
during the Initial Research Term, Juno has selected at least [***] Selected
Targets, then upon providing written notice to Fate at least [***] prior, but no
more than [***] prior, to the expiration of the Initial Research Term and making
the payments both as described in Section 5.2, the term of the Research Program
shall be extended by the Extended Research Term (the “Extension Option”).

 

2.6                               Records; Inspection.

 

(a)                                 Records.  Fate and Juno shall maintain
records of the Research Program (or cause such records to be maintained) in
sufficient detail and in good scientific manner as will properly reflect all
work done and Results achieved in the performance of the Research Program
(including all data in the form required under any applicable governmental
regulations and as directed by the JRC).  Fate shall maintain such records
during the Research Term and for a period of [***] years thereafter, and shall
provide Juno access to such records at Fate’s place of business upon reasonable
advance notice of Juno.

 

(b)                                 Reports and Information Exchange.  During
the Research Term, each of Juno and Fate shall use [***] Efforts to disclose to
the other Party all material information relating to the Research Program
promptly after it is learned or its materiality is appreciated.  Each Party
shall also keep the other Party, including the Joint Research Committee,
informed as to its progress under the Research Plan.  Within [***] days
following the end of each [***] of the Research Program, each of Fate and Juno
shall provide the other Party with a reasonably detailed written report
describing [***]. Fate shall use its [***] Efforts to identify and disclose to
Juno the most suitable Modulators in connection with the Research Program.

 

2.7       Target List.  During the Research Term, Juno shall have the right to
update the Target List, on a [***] basis (or more frequently as provided below
following receipt of a Target Notification), by providing an updated Target List
to the JRC, provided that the Target List may not

 

8

--------------------------------------------------------------------------------


 

exceed [***]tumor-associated antigens or proteins at any one time.  During the
Research Term, if Fate desires, either directly or with an Affiliate or Third
Party collaborator to research, develop, use or commercialize any Modulators for
the purposes of modulating the therapeutic properties of Engineered T-Cells
targeting a tumor-associated antigen or protein which is not on the Target List,
then Fate shall first notify and disclose to Juno in writing the
tumor-associated antigen or protein (the “Target Notification”).  Juno shall
have a period of [***] days from receipt of the Target Notification to elect to
add such tumor-associated antigen or protein to the Target List (and,
correspondingly, remove tumor-associated antigens or proteins  from the Target
List, if necessary, so that the Target List shall not exceed [***] Targets at
any one time) by providing an updated Target List to the JRC.  If Juno does not
add such tumor-associated antigen or protein to the Target List during such
[***] day period, or if Juno removes a tumor-associated antigen or protein from
the Target List when providing an updated Target List (including, for the
avoidance of doubt, in connection with any update of the Target List by Juno as
described above) (in each case, such antigen or protein, together with any
variant, isoform or polymorphism of any such antigen or protein (except for any
variant, isoform or polymorphism that may be separately included on the Target
List), a “Declined Target”), Fate shall not have any obligations or
restrictions, and Juno shall not have any rights, under this Agreement
thereafter with respect to any Declined Target.  A Declined Target [***].  At
the end of the Research Term, all Targets on the Target List that have not been
selected as Selected Targets in accordance with Section 2.8 shall automatically
be deemed Declined Targets.

 

2.8       Selected Targets.  During the Research Term, subject to the terms of
this Section 2.8, Juno shall have the right to select Targets to be Selected
Targets by providing written notice to Fate and payment of the payment set forth
in Section 5.4.  Upon such written notice and payment for a given Target, such
Target shall be a “Selected Target.”  There shall not be any limit on the number
of Selected Targets (other than the requirement that such Target was on the
Target List); provided, however, that Juno shall only have the right to select a
Target as a Selected Target if [***].  For clarification (i) if Juno [***] then
each such antigen or protein shall be selected by Juno as a Selected Target in
accordance with this Section 2.8 in connection with [***], and (ii) [***].  For
the avoidance of doubt, Juno may modify an existing Modulated Product
incorporating as an active ingredient an Engineered T-Cell directed against such
Selected Target(s) by [***].

 

2.9       Technology Transfer.  During the Research Term and, provided that Juno
has selected at least one (1) Selected Target prior to the end of the Research
Term in accordance with Section 2.8, for [***] months following the Research
Term, upon the request of Juno, Fate shall provide reasonable assistance to
enable the effective transfer to Juno or its Affiliates or its designees,
without charge, such reasonable quantities of Fate Modulators (and associated
Fate IP and Collaboration IP) as are in Fate’s possession and are reasonably
necessary to enable Juno or its designee (including a manufacturer) to continue
to perform activities to be performed by Juno under this Agreement, and for the
manufacture of the Fate Modulators to be used in a Modulated Product
incorporating as an active ingredient an Engineered T-Cell directed against
Selected Target(s).  Thereafter Fate will reasonably cooperate as Juno may from
time to time request to identify other parties from which to source Fate
Modulators, at Juno’s expense.

 

2.10                        Transfer of Materials.  In connection with the
Research Program, each Party may transfer to the other Party certain materials,
including Fate Modulators transferred to Juno by Fate and T-cell populations
transferred to Fate by Juno (collectively, the “Materials”).  Fate shall use the

 

9

--------------------------------------------------------------------------------


 

Materials provided by Juno, and Juno shall use the Materials provided by Fate,
and any information and other materials directly or indirectly related or
derived therefrom, solely to conduct the Research Program or, as applicable in
the case of Juno, to exercise its license rights granted hereunder, and for no
other purpose.  Fate shall not use the Materials provided by Juno, and Juno
shall not use Materials provided by Fate, or any information or other materials
directly or indirectly related or derived therefrom, for any other purpose. 
Fate shall not transfer the Materials provided by Juno, and Juno shall not
transfer the Materials provided by Fate, or any information or other materials
directly or indirectly related or derived therefrom, to any Third Party without
the prior express written consent of the Party providing such Materials, except
that Juno shall have the right to transfer the information and materials to its
manufacturers, collaborators or licensees, in each case pursuant to exercising
the license rights granted hereunder (subject to Section 4.2 or 10.4(a)).  Fate
shall notify Juno, and Juno shall notify Fate, promptly upon discovery of any
unauthorized use or disclosure of the Materials provided by such other Party. 
Upon the request of Juno, Fate promptly shall return all remaining Materials
provided to Fate by Juno to Juno, or at the instruction of Juno destroy the
Materials and provide to written evidence of such destruction.  Except as
expressly set forth herein, ALL MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT
THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

ARTICLE 3
MANAGEMENT

 

3.1       Joint Research Committee.  Promptly after the Effective Date, Juno and
Fate will establish a committee (the “Joint Research Committee” or “JRC”) to
oversee, review and recommend direction of the Research Program during the
Research Term.  The responsibilities of the Joint Research Committee shall
include, among other things monitoring and reporting research progress and
ensuring open and frequent exchange between the Parties regarding Research
Program activities.

 

3.2       Membership.  The JRC shall include two (2) representatives of each of
Juno and Fate, each Party’s members selected by that Party.  Fate and Juno may
each replace its JRC representatives at any time, upon written notice to the
other Party.  From time to time, the JRC may establish subcommittees, to oversee
particular projects or activities, and such subcommittees will be constituted as
the JRC agrees.

 

3.3       Meetings.  During the Research Term, the JRC shall meet at least twice
a year, or as agreed by the Parties, at such locations as the Parties agree, to
share progress reports and will otherwise communicate regularly by telephone,
electronic mail, facsimile and/or video conference.  During the Research Term,
the JRC shall meet twice a year, or as agreed by the Parties, at such locations
as the Parties agree, to set research priorities and costs for the Research
Program.  With the consent of the Parties, other representatives of Fate or Juno
may attend JRC meetings as nonvoting observers.  Each Party shall be responsible
for all of its own expenses associated with attendance of

 

10

--------------------------------------------------------------------------------


 

such meetings.  The first meeting of the JRC shall occur within thirty (30) days
after the Effective Date.

 

3.4       Minutes.  The JRC shall keep accurate minutes of its deliberations
which shall record all proposed decisions and all actions recommended or taken. 
The Secretary of the JRC (as appointed by the members of the JRC) shall be
responsible for the preparation of draft minutes.  Draft minutes shall be sent
to all members of the JRC within [***] working days after each meeting and shall
be approved, if appropriate, at the next meeting.  All records of the JRC shall
at all times be available to both Fate and Juno.

 

3.5       Decision Making.  Decisions of the JRC shall be made by unanimous
vote, with each Party having one (1) vote.  In the event that there is not a
unanimous vote to approve a decision, then Juno shall have the deciding vote;
provided, however, that Juno, with such deciding vote, shall not (a) require
Fate to incur any additional costs and/or expenses under the collaboration in
excess of the amounts paid by Juno to Fate pursuant to Section 5.3 (unless such
additional costs / expenses are to be paid for solely by Juno) or (b) make any
decision that would amend the scope of the Research Program or the terms of this
Agreement.

 

ARTICLE 4
LICENSES

 

4.1       License.  Subject to the terms and conditions of this Agreement, in
connection with selection by Juno of a Selected Target(s) in accordance with
Section 2.8, Fate shall grant, and hereby does grant to Juno, effective upon
such selection, an exclusive (even as to Fate, other than for activities to be
conducted by Fate under this Agreement), royalty-bearing, non-transferable
(except as set forth in Section 13.4) license, with the right to grant and
authorize sublicenses through multiple tiers in accordance with Section 4.2,
under the Fate IP, Fate Collaboration IP and Fate’s interest in the Joint
Collaboration IP applicable to Modulated Products incorporating as an active
ingredient an Engineered T-Cell directed against Selected Target(s), solely to
make, have made, use, offer for sale, sell, import, export and otherwise exploit
Modulated Products incorporating as an active ingredient an Engineered T-Cell
directed against Selected Target(s) in the Territory for use in the Field.

 

4.2       Sublicense Terms.  Any sublicense by Juno of rights granted under the
License shall be in writing and subject and subordinate to, and consistent with,
the terms and conditions of this Agreement.  Juno shall provide Fate a copy of
any sublicense agreement entered into with any Third Party sublicensee, and any
amendment thereto, within [***] days of its execution; provided that Juno may
redact any confidential information contained therein that is not necessary to
disclose to ensure compliance with this Agreement.  Juno shall be liable for the
failure of its sublicensees to comply with the relevant obligations under this
Agreement and shall, at its own cost, enforce compliance by its sublicensees
with the terms of the sublicense agreement.

 

4.3       Exclusivity.

 

(a)                                 Research Term.  During the Research Term:
(i) except with respect to activities in connection with this Agreement or
Fate’s exercise of its rights under this Agreement,

 

11

--------------------------------------------------------------------------------


 

Fate shall not conduct or participate in, and shall not license, fund or
otherwise enable any Third Party to, engage in any research, development or
commercialization activities involving the use of any Modulators with respect to
any Engineered T-Cell directed against one or more Targets, and (ii) except with
respect to activities in connection with this Agreement or Juno’s exercise of
its rights under this Agreement, Juno shall not conduct or participate in, and
shall not license, fund or otherwise enable any Third Party to, engage in any
research, development or commercialization activities involving the use of any
Fate Modulators for any purpose.

 

(b)                                 Term of Agreement.  At any time during the
term of this Agreement following Juno’s election to exercise the Extension
Option (but not if Juno does not exercise the Extension Option), except with
respect to activities in connection with this Agreement or Fate’s exercise of
its rights under this Agreement (including as permitted under Section 4.3(f)),
Fate shall not conduct or participate in, and shall not license, fund or
otherwise enable any Third Party to, engage in any research, development or
commercialization activities involving the use of any Modulators with respect to
an Engineered T-Cell directed against one or more Selected Targets.

 

(c)                                  Conversion.  On a Selected Target
-by-Selected Target basis, if Juno fails to exercise its diligence obligations
with respect to a Selected Target as set forth in ARTICLE 7, then (i) the
License grant under Section 4.1 with respect to Modulated Products directed
against such Selected Target shall convert from exclusive to non-exclusive, and
(ii) Fate’s restrictions under Section 4.3(b) with respect to such Selected
Target shall terminate.

 

(d)                                 Jointly Owned Collaboration IP.  During the
Research Term and the Tail Period (as defined below), Fate shall not grant a
license under, or enable any Third Party with respect to, Fate’s interest in any
Joint Collaboration IP for any Engineered T-Cell directed against a Target.  The
“Tail Period” shall mean (i) [***] after expiration of the Research Term if Juno
has exercised the Extension Option, or (ii) [***] after expiration of the
Research Term if Juno has not exercised the Extension Option; provided, however,
if Juno terminates the Agreement during the Research Term pursuant to
Section 12.3, then the Tail Period shall mean the period expiring on the
effective date of termination of the Research Term under Section 12.3.

 

(e)                                  Option.  Subject to Juno’s exercise of the
Extension Option and provided that Juno does not terminate this Agreement during
the Research Term pursuant to Section 12.3, Fate hereby grants to Juno during
the [***] period after the expiration of the Research Term (the “Option
Period”), solely with respect to those Targets on the Target List as of the
expiration of the Research Term, an option (the “Option”) with respect to any
[***] to include such [***] as a Selected Target under the licenses granted
under Section 4.1.  If Juno desires to exercise the Option with respect to a
particular Target during the Option Period, Juno shall provide written notice to
Fate identifying the applicable Target (the “Option Notice”).  Within [***] days
after receipt of the Option Notice, Fate shall notify Juno in writing whether
the Target is an [***].  If such applicable Target is [***], Juno shall have the
right to exercise the Option during the Option Period by providing written
notice to Fate of exercise of the Option and paying the selection fee under
Section 5.4 as if such Target was the next Selected Target.  Effective upon
receipt of such notice and payment, the Option for the applicable Target shall
be exercised and the Target shall be deemed a “Selected Target” for all purposes
under this Agreement (including the rights granted under Section 4.1 and payment
obligations for applicable Modulated Products under ARTICLE 5).  As used herein
[***].

 

12

--------------------------------------------------------------------------------


 

(f)                                   Acknowledgement.  It is acknowledged that
conducting or participating in, or licensing, funding or otherwise enabling any
Third Party to, engage in any research, development or commercialization
activities directed against one or more antigens or proteins that are not
Targets, including where there may be incidental activity against a Target but
it is not the intended purpose of such activities to target such Target, shall
not be a violation of this provision.

 

4.4       Limitations and Other Restrictions.  During the Research Term [***].
Following the expiration of the Research Term, [***].

 

4.5       Use of Joint Collaboration IP.  During the term and thereafter,
subject to the License and the provisions of Section 4.3 and ARTICLE 9, each
party shall have the right to use, or license to any Third Party, any of its
joint ownership interest in the Joint Collaboration IP for any purpose.  Except
as expressly provided in this Agreement, neither Party shall have any obligation
to account to the other for profits, or to obtain any approval of the other
Party to license or exploit jointly-owned inventions and other intellectual
property, by reason of joint ownership thereof, and each Party hereby waives any
right it may have under the laws of any jurisdiction to require any such consent
or accounting.

 

4.6       Use of Results.  During the term and thereafter, subject to the
License and the provisions of Section 4.3, Section 8.1(b) and ARTICLE 9, each
party shall have the right to use and disclose the Results for any purpose.

 

4.7       No Implied Licenses; Retained Rights.  No right or license under any
intellectual property rights of either Party is granted or shall be granted by
implication.  All such rights or licenses are or shall be granted only as
expressly provided in the terms of this Agreement.  Fate hereby expressly
reserves all rights under the Fate IP, Fate Collaboration IP and Fate’s interest
in the Joint Collaboration IP not expressly licensed to Juno under the License.

 

4.8       Development Reports.  Following the Research Term, Juno shall deliver
to Fate written annual updates with respect to the status of the development of
Modulated Products, which shall include initiation of any clinical trials, the
status of progress toward achievement of milestone events and termination of
development of any Modulated Product.

 

ARTICLE 5
PAYMENTS

 

5.1       Initial Fee.  In partial consideration of Fate’s grant of the rights
and licenses to Juno hereunder, Juno shall (a) pay to Fate a one-time,
non-refundable, non-creditable fee of five million dollars ($5,000,000) within
[***] following the Effective Date, and (b) purchase eight million dollars
($8,000,000) worth of shares of Fate’s common stock at a price of eight dollars
($8.00) per share pursuant to the stock purchase agreement attached hereto as
Exhibit C (the “Stock Purchase Agreement”).

 

5.2       Extension Option Fee.  If Juno exercises the Extension Option in
accordance with Section 2.5, then (a) Juno shall pay to Fate a one-time,
non-refundable, non-creditable fee of three million dollars ($3,000,000) within
ten (10) days following Juno’s written notice of exercise of the

 

13

--------------------------------------------------------------------------------


 

Extension Option, and (b) upon Fate’s written election provided within [***]
following Juno’s exercise of the Extension Option, Juno shall purchase the
Extension Closing Shares (as defined in the Stock Purchase Agreement), subject
to the terms and conditions of the Stock Purchase Agreement.

 

5.3       Research Program Funding.  As consideration for Fate’s performance of
its activities under the Research Program, Juno will pay to Fate amounts as
determined by the JRC and set forth in the budget included in the Research Plan;
provided, however, that the minimum amount to be paid to Fate shall be equal to
two million dollars ($2,000,000) per year during the Initial Research Term;
provided, however, if Juno exercises the Extension Option in accordance with
Section 2.5, such minimum amount to be paid by Juno to Fate shall be equal to
four million dollars ($4,000,000) per year during the Extended Research Term. 
Amounts payable to Fate under this Section 5.3 shall be paid [***], based on the
applicable amount of funding set forth in the then-current budget as determined
by the JRC but not less than the minimum amount set forth above.

 

5.4       Selection Fee.  Within [***] days after each Selected Target is first
selected by Juno pursuant to Section 2.8, Juno shall pay to Fate a one-time,
non-refundable, non-creditable selection fee for such Selected Target, as
follows:  (a) for each of the first [***] Selected Targets: [***] per Selected
Target, (b) for each of the [***] through [***] Selected Targets: [***] per
Selected Target, and (c) for each subsequent Selected Target commencing with the
[***] Selected Target: [***] per Selected Target.  In addition to the foregoing,
Juno shall pay to Fate within [***] days after each of the following events:
(a) a one-time, non-refundable, non-creditable bonus of [***] upon the selection
of the first [***] Selected Targets, and (b) a one-time, non-refundable,
non-creditable bonus of [***] upon the selection of the first [***] Selected
Targets.

 

5.5       Milestones.  Juno shall pay Fate the following payments on the first
achievement by Juno or any of its Affiliates or sublicensees of the following
milestone events, with such payments due within [***] days after the applicable
event occurs.  Each milestone payment shall be non-refundable and non-creditable
(other than as set forth in Section 5.5.3 below), and due one-time only for each
Modulated Product. For purposes of this Section 5.5 and Section 5.6 below, the
following shall apply to determine whether a Modulated Product is separate and
distinct from another Modulated Product so that milestone payments shall be due
for each such Modulated Product.

 

5.5.1                     For a pharmaceutical product that is an Engineered
T-Cell, a Modulated Product shall be considered separate and distinct from an
existing Modulated Product if [***].  For the avoidance of doubt, a Modulated
Product shall not be considered separate and distinct from an existing Modulated
Product [***].

 

5.5.2                     For a pharmaceutical product that is not an Engineered
T Cell, a Modulated Product shall be considered a separate and distinct
Modulated Product if such Modulated Product has [***].

 

5.5.3                     Notwithstanding the foregoing, each Modulated Product
that enters clinical investigation in a clinical trial which is intended to
support Registration, shall be considered a separate and distinct Modulated
Product and any and all Milestone Payments related to such Modulated Product,
including those previously unpaid, shall be payable

 

14

--------------------------------------------------------------------------------


 

hereunder; provided however that, if all development of a Modulated Product is
ceased (“Discontinued Product”), [***].

 

Milestone Event

 

Milestone
Payment

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

--------------------------------------------------------------------------------

* An indication will be considered different than another indication if separate
IND filings are required for each such indication.

 

# The milestone payments based upon Net Sales shall be additive so that if more
than one such milestone events are achieved in the same year, then all milestone
payments corresponding with such milestone events shall be paid.

 

5.6       Bonus Milestones.  In addition to those payments due under
Section 5.5, Juno shall pay Fate the following payments on the first achievement
by Juno or its Affiliate or sublicensee of the following milestone events, with
such payments due within [***] days after the applicable event occurs.  Each
milestone payment shall non-refundable and non-creditable, and be due one-time
only.

 

Milestone Event

 

Milestone
Payment

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

15

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone
Payment

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

--------------------------------------------------------------------------------

# The milestone payments based upon Net Sales shall be additive so that if more
than one such milestone events are achieved in the same year, then all milestone
payments corresponding with such milestone events shall be paid.

 

5.7       Royalties.

 

(a)                                 During the Royalty Term for a Modulated
Product, Juno shall pay Fate, [***] a royalty equal to [***] of Net Sales of
Modulated Product.  If, with respect to Net Sales of all Modulated Products
during a calendar year, and evaluated each calendar year, aggregate Net Sales
during such calendar year exceeded [***] then the foregoing royalty rate shall
be [***] for such calendar year to [***] unless [***] gross profit margin for
Modulated Products (determined in accordance with U.S. GAAP) for such calendar
year is [***].

 

(b)                                 Only one royalty shall be paid to Fate with
respect to each Modulated Product subject to royalties under this Section,
without regard to whether more than one Valid Claim is applicable to such
Modulated Product.

 

(c)                                  If, with respect to Net Sales of a
Modulated Product during a calendar year, [***] and if it becomes necessary for
Juno, its Affiliates or sublicensees to obtain a license under a patent of a
Third Party in order to practice the License to manufacture, use or sell such
Modulated Product in a given country, then Juno shall have the right to credit
[***] of such Third Party royalty payments against the royalties owing to Fate
under Section 5.7(a) with respect to sales of such Modulated Product in such
country; provided, however, that Juno shall not reduce the amount of the

 

16

--------------------------------------------------------------------------------


 

royalties paid to Fate under Section 5.7(a) with respect to such Modulated
Product in such country by reason of this Section to an effective royalty rate
of less than [***].

 

5.8       Upstream Agreements.  Juno acknowledges that certain Fate IP included
in the License may include intellectual property that is licensed to Fate
pursuant to an agreement with a Third Party (“Fate Upstream Agreement”).  As of
the Effective Date, there are no Fate Upstream Agreements.  Fate Upstream
Agreements may be added to Exhibit E as described below.  Juno agrees to be
bound by any restrictions or limitations set forth in the Fate Upstream
Agreements that applies to Juno’s use of the applicable Fate IP, including any
limitations on the scope and exclusivity of the licenses granted to Fate
thereunder and any constraints on Fate’s ability to prosecute or enforce
intellectual property licensed pursuant to such Fate Upstream Agreement, and
that any sublicense granted under Fate Upstream Agreements is granted subject to
the terms and conditions of such Fate Upstream Agreements.  Fate shall remain
responsible for all payments that may be due under each Fate Upstream Agreement;
provided, however, that Juno shall reimburse Fate, within [***] days after the
date of an invoice from Fate, for [***] under any Fate Upstream Agreement
entered into and added to Exhibit E after the Effective Date in connection with
the activities of Juno and its Affiliates and sublicensees.  Notwithstanding the
foregoing, an agreement will only be added to Exhibit E after the Effective Date
if Fate provides Juno a copy of such license agreement, and Juno elects to amend
Exhibit E to include such license agreement as a Fate Upstream Agreement;
provided, however, that Fate shall provide Juno a copy of any license agreement
entered into after the Effective Date that is necessary or useful either (i) for
Juno to perform its activities under the Research Program or (ii) to make, have
made, use, offer for sale, sell, import, export and otherwise exploit Modulated
Products incorporating as an active ingredient an Engineered T-Cell directed
against Selected Target(s).  If the Parties do not amend Exhibit E to include
such license agreement within [***] days after Fate first provides such license
agreement to Juno, then such license agreement shall not be a Fate Upstream
Agreement and the intellectual property rights licensed to Fate under such
license agreement shall automatically be excluded from the definitions of Fate
Know-How and Fate Patents. Any copy of a Fate Upstream Agreement provided to
Juno may be redacted to remove any confidential, proprietary or competitive
information of Fate except to the extent such information is required for Juno
to understand the scope of the Fate IP and any restrictions or limitations
included therein.

 

5.9       Excluded Modulators; Partially Excluded Modulators.

 

5.9.1                     If, at the time a milestone payment (other than the
sales milestones indicated by a #) is incurred under Sections 5.5 or 5.6 with
respect to a Modulated Product, the only Fate Modulator(s) used or incorporated
in such Modulated Product are solely Excluded Modulator(s), then such Modulated
Product shall not be considered a Modulated Product for purposes of such
milestone payment under Sections 5.5 and 5.6.

 

5.9.2                     If, at the time a milestone payment (other than the
sales milestones indicated by a #) is incurred under Sections 5.5 or 5.6 with
respect to a Modulated Product, the only Fate Modulator(s) used or incorporated
in such Modulated Product are either (i) solely Partially Excluded
Modulator(s) or (ii) solely Partially Excluded Modulator(s) and Excluded
Modulator(s), then such Modulated Product shall be considered a Modulated
Product for purposes of such milestone payment under Sections 5.5 and 5.6;
provided that in each case the applicable payment owed on such Modulated Product
is [***] of the amount that would otherwise be payable.

 

17

--------------------------------------------------------------------------------


 

5.9.3                     If, at the time of First Commercial Sale of a
Modulated Product, the only Fate Modulator(s) used or incorporated in such
Modulated Product are solely Excluded Modulator(s), then such Modulated Product
shall not be considered a Modulated Product for purposes of the sales milestone
payments (i.e. those sales milestones indicated by a #) incurred under
Sections 5.5 and 5.6 or for the royalties incurred under Section 5.7. 
Notwithstanding the foregoing, if [***], then this Section 5.9.3 shall cease to
apply with respect to the applicable Modulated Product.

 

5.9.4                     If, [***], the only Fate Modulator(s) used or
incorporated in such Modulated Product are either (i) solely Partially Excluded
Modulator(s) or (ii) solely Partially Excluded Modulator(s) and Excluded
Modulators(s), then such Modulated Product shall be considered a Modulated
Product for purposes of the sales milestone payments (i.e. those sales
milestones indicated by a #) incurred under Sections 5.5 and 5.6 or for the
royalties incurred under Section 5.7, provided that in each case the applicable
payment owed on such Modulated Product is [***] of the amount that would
otherwise be payable.  Notwithstanding the foregoing, [***], then this
Section 5.9.4 shall cease to apply with respect to the applicable Modulated
Product.

 

ARTICLE 6
PAYMENTS; RECORDS

 

6.1       Payment Method.  All payments due under this Agreement shall be made
from a bank located in the United States by bank wire transfer in immediately
available funds to a bank account designated by Fate.  All payments hereunder
shall be made in U.S. dollars.  In the event that the due date of any payment
subject to ARTICLE 5 is a Saturday, Sunday or national holiday, such payment may
be paid on the following business day.  Any payments that are not paid on the
date such payments are due under this Agreement shall bear interest to the
extent permitted by applicable law at the [***] calculated on the number of days
such payment is delinquent.

 

6.2       Taxes.  If laws or regulations require that taxes be withheld from any
amounts payable hereunder, Juno will:  (a) deduct those taxes from the otherwise
remittable payment; (b) timely pay the taxes to the proper taxing authority; and
(c) notify Fate and promptly furnish Fate with copies of any documentation
evidencing such withholding.

 

6.3       Royalty Payments and  Reports.  Royalty payments under this Agreement
with respect to Net Sales of Modulated Product in a given [***] shall be made to
Fate or its designee [***] within [***] days following the [***].  Each royalty
payment shall be accompanied by a report detailing, [***].

 

6.4       Books and Records; Accounting and Audits.  Juno shall maintain, and
cause its Affiliates and sublicensees to maintain, complete and accurate books
and records, in accordance with U.S. GAAP, which are relevant to and sufficient
in detail to verify, as applicable, the calculation of Net Sales and royalty and
other payments owing hereunder.  Fate shall maintain complete and accurate books
and records, in accordance with U.S. GAAP, which are relevant to, as applicable,
all costs or expenses of Fate incurred in performance of the Research Program,
which books and records shall

 

18

--------------------------------------------------------------------------------


 

be sufficient in detail to verify such costs and expenses.  A Party (the
“Auditing Party”) shall have the right, at its own expense and not more than
once in any calendar year during the term of this Agreement, to have an
independent, certified public accountant, selected by the Auditing Party, and
under an obligation of confidence, audit such books and records as described
above of the other Party (the “Audited Party”) in the location(s) where such
books and records are maintained upon reasonable notice (which shall be no less
than [***] business days prior written notice) and during regular business
hours, and for the sole purpose of verifying the basis and accuracy of the
payments required and made under this Agreement (if Juno is the Audited Party)
or the costs and expenses incurred in performance of the Research Program (if
Fate is the Audited Party), as applicable.  The report and communication of such
accountant with respect to such an audit shall be limited to a certificate
stating whether any, as applicable, report made or payment submitted during such
period is accurate or inaccurate and, if a discrepancy is identified, shall also
indicate the amount and if applicable, with respect to any report, the nature,
of any discrepancy, and the correct information (with respect to the applicable
period).  Such accountant shall provide Fate and Juno with a copy of each such
report simultaneously.  Should the audit lead to the discovery of a discrepancy
in any payment due by the Audited Party to the Auditing Party as provided in
this Agreement: (i) to the Auditing Party’s detriment, the Audited Party shall
pay to the Auditing Party the amount of the discrepancy within [***] days of the
Audited Party’s receipt of the report; or (ii) to the Audited Party’s detriment,
the Audited Party may, as applicable, credit the amount of the discrepancy
against future payments payable to the Auditing Party under this Agreement, and
if there are no such payments payable, then the Auditing Party shall pay to the
Audited Party the amount of the discrepancy within [***] days of the Auditing
Party’s receipt of the report.  The cost charged by such accountant for such
audit shall be borne by the Auditing Party, except that, in the event that the
discrepancy is to the Auditing Party’s detriment and is greater than [***] of
the amount due for such audited period, then the Audited Party shall pay or
reimburse the reasonable cost charged by such accountant for such audit.  Once
the Auditing Party has conducted an audit permitted by this Section 6.4 in
respect of any period, it may not re-inspect the Audited Party’s books and
records in respect of such period, unless a subsequent audit of a separate
reporting period uncovers fraud on the part of the Audited Party that is
reasonably expected to have been occurring during the prior audited period.  For
clarity, however, if a discrepancy is identified by the accountant during the
course of an audit and the Parties do not agree upon a resolution of such
discrepancy, then the Auditing Party’s accountant may re-inspect the books and
records to the extent reasonably relevant to resolving such discrepancy. 
Notwithstanding anything herein to the contrary, upon the expiration of [***]
years following the end of any calendar year, the right to audit, the books and
records for such calendar year shall expire and such Party shall be released
from any liability or accountability with respect to payments or Research
Program costs and expenses as reflected in such books of such Party for such
calendar year (including, for clarity, with respect to the calculation of
royalties payable with respect to each such calendar year).  The Parties shall
no longer be required to retain such books and records for any calendar year
after the expiration of the [***] calendar year following such calendar year.

 

6.5       Blocked Currency.  If at any time legal restrictions in the Territory
prevent the prompt remittance of any payments with respect to sales therein,
Juno shall have the right and option to make such payments by depositing the
amount thereof in local currency to Fate’s account in a bank or depository in
the Territory.

 

19

--------------------------------------------------------------------------------


 

6.6       Confidentiality.  Each Party shall treat all financial information of
the other Party that is subject to review under this ARTICLE 6 of this Agreement
(including all royalty reports) as such other Party’s Confidential Information.

 

ARTICLE 7
DUE DILIGENCE

 

7.1       Diligence.  On a Selected Target-by-Selected Target basis, Juno shall
use [***] Efforts to [***].

 

7.2       Diligence Failure.  If, on a Selected Target-by-Selected Target basis,
Fate believes that Juno has failed to satisfy the foregoing diligence
requirements [***] then Fate shall give written notice to Juno and Juno shall
have an opportunity of at least [***] days to cure such failure or to provide
written evidence of its satisfaction of the foregoing diligence.  If at the end
of such [***] days Juno has not cured such failure [***].

 

ARTICLE 8
INTELLECTUAL PROPERTY

 

8.1       Ownership of Inventions; Disclosure.

 

(a)                                 Ownership.  Title to all inventions and
other intellectual property made solely by employees or consultants of Fate in
the course of performing the Research Program shall be owned by Fate; title to
all inventions and other intellectual property made solely by employees or
consultants of Juno in the course of performing the Research Program shall be
owned by Juno; title to all inventions and other intellectual property made
jointly by employees or consultants of Juno and Fate in the course of performing
the Research Program shall be owned jointly by Juno and Fate.  Inventorship of
inventions and other intellectual property made pursuant to this Agreement shall
be determined in accordance with the patent laws of the United States.

 

(b)                                 Disclosure of Inventions.  Each Party shall
promptly disclose to the other any inventions made in connection with this
Agreement.  Neither Party shall use the Confidential Information of the other
Party, including the Results of the Research Program, or any information
constituting Collaboration IP to support any patent applications that are not a
Collaboration Patent.

 

(c)                                  Background IP.  Each Party would retain
ownership of intellectual property rights existing as of the Effective Date, or
developed or acquired independently of the Research Program, and nothing in this
Agreement shall assign any ownership to the other Party with respect to such
intellectual property rights.

 

(d)                                 Change of Control.  Fate shall [***] upon a
Change of Control of Fate with a Third Party that [***].

 

20

--------------------------------------------------------------------------------


 

8.2       Patent Prosecution.

 

(a)                                 Fate Collaboration Patents.  Fate shall be
responsible, at its expense, and shall have the exclusive right for preparing,
filing, prosecuting and maintaining the Fate Collaboration Patents and for
conducting any interferences, re-examinations, reissues and oppositions relating
thereto.  Fate shall keep Juno fully informed with respect to (i) the issuance
of patents filed by Fate pursuant to this Section 8.2(a) and (ii) the
abandonment of any patent or patent application maintained by Fate pursuant to
this Section 8.2(a).  Without limiting the foregoing, (x) during the Research
Term, with respect to any Fate Collaboration Patents that primarily relate to
Engineered T-Cells and (y) after the Research Term, with respect to any Fate
Collaboration Patents that primarily relate to Modulated Products incorporating
as an active ingredient an Engineered T-Cell directed against Selected
Target(s), Fate will: (A) provide Juno with copies of the text of the
applications relating to such Fate Collaboration Patents at least [***] days
before filing, except for urgent responses in which case Fate will provide a
reasonable amount of time based on the circumstance; (B) provide Juno with a
copy of each submission made to and document received from a patent authority,
court or other tribunal regarding such Fate Collaboration Patents reasonably
promptly after making such filing or receiving such document, including a copy
of each application as filed together with notice of its filing date and
application number; (C) keep Juno advised of the status of all material
communications, actual and prospective filings or submissions regarding such
Fate Collaboration Patents, and will give Juno copies of any such material
communications, filings and submissions proposed to be sent to any patent
authority or judicial body; and (D) reasonably incorporate in good faith Juno’s
comments on the communications, filings and submissions for such Fate
Collaboration Patents.  If Fate desires to include in any patent filing for a
Fate Collaboration Patent any Fate Know-How or Collaboration Know-How that is
Enabling (as that term is defined in Section 1.13), then Fate shall notify Juno
in writing of its desire and provide to Juno the proposed filing that
incorporates the Fate Know-How or Collaboration Know-How.  If Juno consents in
writing to incorporate such Fate Know-How or Collaboration Know-How in such
patent filing, then such Fate Know-How or Collaboration Know-How shall remain
Enabling if it first becomes publicly known as a result of the patent office’s
publication of the applicable patent filing.  If Juno does not consent to
incorporate such Fate Know-How or Collaboration Know-How in such patent filing,
then any such publication shall result in such Fate Know-How or Collaboration
Know-How ceasing to be Enabling.

 

(b)                                 Joint Collaboration Patents.  Juno shall be
responsible [***], and shall have the exclusive first right for preparing,
filing, prosecuting and maintaining the Joint Collaboration Patents that
primarily relate to the Products and for conducting any interferences,
re-examinations, reissues and oppositions relating thereto.  Fate shall be
responsible [***], and shall have the exclusive first right for preparing,
filing, prosecuting and maintaining the Joint Collaboration Patents that do not
primarily relate to the Products and for conducting any interferences,
re-examinations, reissues and oppositions relating thereto.  The controlling
Party shall keep the non-controlling Party fully informed with respect to
(i) the issuance of patents filed by the controlling Party pursuant to this
Section 8.2(b), and (ii) the abandonment of any patent or patent application
maintained by the controlling Party pursuant to this Section 8.2(b).  Without
limiting the foregoing, the controlling Party will (A) provide the
non-controlling Party with copies of the text of the applications relating to
the Joint Collaboration Patents at least [***] days before filing, except for
urgent responses in which case the controlling Party will provide a reasonable
amount of time based on the circumstance; (B) provide the non-controlling Party
with a copy of each submission made to and document received from a patent
authority, court or other tribunal regarding any Joint Collaboration Patents
reasonably promptly after making such filing or receiving such document,

 

21

--------------------------------------------------------------------------------


 

including a copy of each application as filed together with notice of its filing
date and application number; (C) keep the non-controlling Party advised of the
status of all material communications, actual and prospective filings or
submissions regarding the Joint Collaboration Patents, and will give the
non-controlling Party copies of any such material communications, filings and
submissions proposed to be sent to any patent authority or judicial body; and
(D) reasonably consider in good faith the non-controlling Party’s comments on
the communications, filings and submissions for such Joint Collaboration
Patents.  If the controlling Party, in its sole discretion, declines to file,
prosecute or maintain any Joint Collaboration Patents, then the controlling
Party shall notify the non-controlling Party in writing thereof and the
non-controlling Party shall have the right to file, prosecute and maintain such
Joint Collaboration Patents and conduct any interferences, re-examinations,
reissues and oppositions relating thereto.

 

(c)                                  Juno Collaboration Patents.  Juno shall be
responsible, at its expense, and shall have the exclusive right for preparing,
filing, prosecuting and maintaining the Juno Collaboration Patents and for
conducting any interferences, re-examinations, reissues and oppositions relating
thereto.

 

(d)                                 Cooperation.  Each Party shall reasonably
cooperate with and assist the other Party in connection with the activities of
such Party under this Section 8.2 upon the reasonable request of the other
Party, including by making scientists and scientific records reasonably
available and the execution of all such documents and instruments and the
performance of such acts as may be reasonably necessary in order to permit the
other Party to continue any filing, prosecution, maintenance or extension of
such patents and patent applications.

 

8.3       Enforcement and Defense.

 

(a)                                 Notice.  Each Party shall promptly notify
the other of any knowledge it acquires of any potential infringement of the Fate
Patents, Fate Collaboration Patents or Joint Collaboration Patents by a Third
Party.

 

(b)                                 Right to Control Enforcement.

 

(1)                                 Juno shall have the primary right, but not
the obligation, to institute, prosecute, and control any action or proceeding by
counsel of its own choice [***] with respect to infringement of Fate Patents
(subject to Section 5.8), Fate Collaboration Patents or Joint Collaboration
Patents that primarily relate to Modulated Products incorporating as an active
ingredient an Engineered T-Cell directed against Selected Target(s), in the case
of such Fate Patents or Fate Collaboration Patents only for so long as the
License to Modulated Products directed against such Selected Target(s) is
exclusive.

 

(2)                                 Except as provided in Section 8.3(b)(1),
(A) Juno shall have the primary right, but not the obligation, to institute,
prosecute, and control any action or proceeding by counsel of its own choice
with respect to infringement of the Joint Collaboration Patents that primarily
relate to Engineered T-Cells, and (B) Fate shall have the primary right, but not
the obligation, to institute, prosecute, and control any action or proceeding by
counsel of its own choice with respect to infringement of the Joint
Collaboration Patents that do not primarily relate to Engineered T-Cells.

 

22

--------------------------------------------------------------------------------


 

(3)                                 Except as provided in Section 8.3(b)(1),
Fate shall have the exclusive right, but not the obligation, to institute,
prosecute, and control any action or proceeding by counsel of its own choice
[***] with respect to infringement of the Fate Patents or Fate Collaboration
Patents.

 

(4)                                 If in any such proceeding the controlling
Party is required to join the non-controlling Party for standing purposes or in
order for the controlling Party to commence or continue any such proceeding,
then the non-controlling Party shall join such proceeding, at the controlling
Party’s expense.

 

(5)                                 If the controlling Party in any proceeding
described in Section 8.3(b)(1) or Section 8.3(b)(2) fails to abate the
infringement or file suit to enforce or defend the applicable patent rights
against the infringing party, then the non-controlling Party shall have the
right, but not the obligation, to take whatever action it deems appropriate to
enforce or defend the applicable patent rights.

 

(6)                                 Except as otherwise agreed by the Parties in
connection with a cost-sharing arrangement, the amount of any recovery from a
proceeding brought under Section 8.3(b)(1), Section 8.3(b)(2) or
Section 8.3(b)(5), whether by settlement or otherwise, shall first be applied to
the out-of-pocket costs of such action by both Parties, and any remaining
amounts shall be distributed as follows:  (i) in the case Juno brought and
controlled such action or proceeding under Section 8.3(b)(1), [***] and (ii) in
the case a Party brought and controlled such action or proceeding with respect
to infringement of Joint Collaboration Patents under Section 8.3(b)(2) or
Section 8.3(b)(5) [***].  The amount of any recovery from any action or
proceeding with respect to infringement of Fate Patents or Fate Collaboration
Patents brought by Fate under Section 8.3(b)(3) or Section 8.3(b)(5) shall be
retained by Fate.

 

ARTICLE 9
CONFIDENTIALITY

 

9.1       Confidential Information.  The Parties agree that, for the term of
this Agreement and for [***] years thereafter, the receiving Party shall not,
except as expressly provided in this ARTICLE 9, disclose to any Third Party any
Confidential Information furnished to it by the disclosing Party hereto pursuant
to this Agreement.  For purposes of this ARTICLE 9, “Confidential Information”
shall mean any information, samples or other materials, which if disclosed in
tangible form is marked “confidential” or with other similar designation to
indicate its confidential or proprietary nature, or, if disclosed orally, is
indicated orally to be confidential or proprietary at the time of such
disclosure.  Notwithstanding the foregoing, Confidential Information shall not
include any information that can be established by the receiving Party by
competent proof that such information:

 

(a)                                 was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

23

--------------------------------------------------------------------------------


 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                 was independently developed by the receiving
Party as demonstrated by documented evidence prepared contemporaneously with
such independent development; or

 

(e)                                  was disclosed to the receiving Party, other
than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others.

 

Notwithstanding anything to the contrary in this Section 9.1, and for the
purposes of clarity, the identity of the Targets and Selected Targets shall be
deemed Confidential Information of both Juno and Fate.  The identity of the
Targets and Selected Targets shall not be disclosed by Fate or Juno to any Third
Party for so long as the identity of such Target or Selected Target remains
Confidential Information.  The foregoing will not prevent a Party, if
specifically asked by a Third Party about availability to work on a Target or
Selected Target, from indicating that it is not available.  Fate IP, Fate
Collaboration IP and Fate Modulators will be Confidential Information of Fate,
Juno Collaboration IP will be Confidential Information of Juno, and Joint
Collaboration IP and Results will be Confidential Information of both Juno and
Fate.

 

9.2       Permitted Use and Disclosures.  Each Party hereto may use or disclose
Confidential Information of the other Party to the extent such use or disclosure
is reasonably necessary and permitted in (a) the exercise of the rights granted
or performance of obligations hereunder (including Juno’s development and
commercialization of Modulated Products incorporating as an active ingredient an
Engineered T-Cell directed against Selected Target(s), use of Joint
Collaboration IP (subject to Section 4.5) and use of Results (subject to
Section 4.6)), including in the case of Juno and solely with respect to the
Joint Collaboration IP and Results for the development and commercialization of
Modulated Products, (b) filing or prosecuting patent applications in accordance
with Section 8.2 (subject to Section 8.1(b)), (c) prosecuting or defending
litigation relating to or contemplated by this Agreement, (d) complying with
applicable governmental laws, regulations or court order or otherwise submitting
information to tax or other governmental authorities, or (e) conducting clinical
trials pursuant to any right or license granted hereunder, provided that if a
Party is required by governmental authority or court order to make any such
disclosure, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the other Party of such disclosure and, save to the
extent inappropriate in the case of patent applications, will use its reasonable
efforts to secure confidential treatment of such information in consultation
with the other Party prior to its disclosure (whether through protective orders
or otherwise) and disclose only the minimum necessary to comply with such
requirements.  A Party that discloses Confidential Information of the other
Party to Affiliates, actual and potential licensees and sublicensees,
collaborators, employees, consultants, contractors or agents of such Party as
permitted by this Section 9.2 shall require that any such Affiliate, actual or
potential licensee or sublicensee, collaborator, employee, consultant or agent
agrees to be bound by terms of confidentiality and non-use comparable in scope
to those set forth in this ARTICLE 9.

 

9.3       Nondisclosure of Terms.  Each of the Parties hereto agrees not to
disclose the terms of this Agreement to any Third Party without the prior
written consent of the other Party hereto, which

 

24

--------------------------------------------------------------------------------


 

consent shall not be unreasonably withheld, except to such Party’s attorneys,
advisors, investors, potential investors, acquirers and other similarly situated
Third Parties, and actual or prospective collaborators or licensees, in each
case on a need to know basis and provided that any such attorney, advisor,
actual or potential investor or acquirer or other Third Party agrees to be bound
by similar terms of confidentiality and non-use comparable in scope to those set
forth in this ARTICLE 9, or to the extent permitted pursuant to the exceptions
in Section 9.2(c) and (d).  The Parties will coordinate in advance with each
other in connection with the filing of this Agreement (including redaction of
certain provisions of this Agreement) with the SEC or any stock exchange on
which securities issued by a Party are traded, and each Party will use
reasonable efforts to seek confidential treatment for the terms proposed to be
redacted; provided that each Party will ultimately retain control over what
information to disclose to the SEC or any stock exchange, as the case may be,
and provided further that the Parties will use their reasonable efforts to file
redacted versions with any governing bodies which are consistent with redacted
versions previously filed with any other governing bodies.  Other than such
obligation, neither Party (or its Affiliates) will be obligated to consult with
or obtain approval from the other Party with respect to any filings with the SEC
or any stock exchange.

 

9.4       Press Release.  The Parties desire to issue a press release regarding
this Agreement. Such press release shall be mutually-agreed to by the Parties,
and attached hereto as Exhibit D. Such press release shall be issued within two
(2) business days of the Effective Date.  Except as required by applicable laws
(including disclosure requirements of the SEC or any stock exchange on which
securities issued by a Party are traded), neither Party shall make any other
public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other, which shall not be unreasonably
withheld or delayed; provided that each Party may make any public statement in
response to questions by the press, analysts, investors or those attending
industry conferences or financial analyst calls, or issue press releases, so
long as any such public statement or press release is not inconsistent with
prior public disclosures or public statements approved by the other Party
pursuant to Section 9.3 or this Section 9.4.  In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party with a copy of the
proposed text of such announcement at least [***] business days prior to the
scheduled release to afford such other Party a reasonable opportunity to review
and comment upon the proposed text.

 

9.5       Publications.  At least [***] days prior to publishing, publicly
presenting, and/or submitting for written or oral publication a manuscript,
abstract or the like that includes Results that have not been previously
published, each Party shall provide to the other Party a draft copy thereof for
its clinical review (unless such Party is required by law to publish such
Results sooner, in which case such Party shall provide such draft copy to the
other Party as much in advance of such publication as possible).  The publishing
Party shall consider in good faith any comments provided by the other Party
during such [***] day period.  The contribution of each Party shall be noted in
all publications or presentations by acknowledgment or co-authorship, whichever
is appropriate.

 

9.6       Prior Non-Disclosure Agreement.  As of the Effective Date, the terms
of this ARTICLE 9 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) dealing with
the subject of this Agreement.  Any information disclosed pursuant to any such
prior agreement shall be deemed Confidential Information for purposes of this
Agreement.

 

25

--------------------------------------------------------------------------------


 

9.7       Equitable Relief.  Given the nature of the Confidential Information
and the competitive damage that would result to a Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages would not be a sufficient remedy for any
breach of this ARTICLE 9.  In addition to all other remedies, a Party shall be
entitled to specific performance and injunctive and other equitable relief as a
remedy for any breach or threatened breach of this ARTICLE 9.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

10.1                        Juno.  Juno represents, warrants and covenants
that:  (a) it has the legal power, authority and right to enter into this
Agreement and to fully perform all of its obligations hereunder; (b) this
Agreement is a legal and valid obligation binding upon it and enforceable in
accordance with its terms; (c) the performance of its obligations hereunder do
not conflict with, violate or breach or constitute a default or require any
consent under, any contractual obligations of Juno; and (d) as of the Effective
Date there is no claim or demand of any Third Party pertaining to, or any
proceeding that is pending or, to the knowledge of Juno, threatened, that
challenges the rights of Juno to conduct its obligations under the Research
Program.

 

10.2                        Fate.  Fate represents, warrants and covenants
that:  (a) it has the legal power, authority and right to enter into this
Agreement and to fully perform all of its obligations hereunder; (b) this
Agreement is a legal and valid obligation binding upon it and enforceable in
accordance with its terms; (c) the performance of its obligations and the grant
of rights hereunder do not conflict with, violate or breach or constitute a
default or require any consent under, any contractual obligations of Fate;
(d) [***], (e) to the knowledge of Fate, as of the Effective Date, [***],
(f) Fate will not knowingly use or incorporate any patent, know-how or other
intellectual property rights of a Third Party in conducting its obligations
under the Research Program, and (g) as of the Effective Date, [***].

 

10.3                        Disclaimer.  Juno and Fate specifically disclaim any
guarantee that the Research Program will be successful, in whole or in part. 
Provided that the Parties perform their obligations under this Agreement and the
Research Plan, the failure of the Parties to successfully develop, Modulators
and/or Products will not constitute a breach of any representation or warranty
or other obligation under this Agreement.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, FATE AND JUNO MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
THE FATE IP, COLLABORATION IP, INFORMATION DISCLOSED HEREUNDER OR PRODUCTS OR
MODULATED PRODUCTS INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF ANY COLLABORATION IP, PATENTED OR
UNPATENTED, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

 

26

--------------------------------------------------------------------------------


 

10.4                        Mutual Covenants.

 

(a)                                 Employees, Consultants and Contractors. 
Each Party covenants that it has obtained or will obtain written agreements from
each of its employees, consultants and contractors who perform research or
development activities pursuant to this Agreement, which agreements will
obligate such persons to obligations of confidentiality and non-use and to
assign (or, if assignment is not permitted to license exclusively) inventions in
a manner consistent with the provisions of this Agreement; provided that such
Party shall be entitled to agree to commercially reasonable terms that allow any
such Third Party consultants and contractors to retain rights in or to
intellectual property that is generally applicable to such Third Party’s
business, including any improvements to its preexisting intellectual property
rights.

 

(b)                                 No Debarment.  Each Party represents,
warrants and covenants to the other party that (i) it is not debarred or
disqualified under the U.S. Federal Food, Drug and Cosmetic Act, as may be
amended, or comparable laws in any country or jurisdiction other than the U.S.,
(ii) neither it, nor to its knowledge, any of its employees, consultants or
contractors, have, to its knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), and (iii) it does not, and will not during the term, employ
or use the services of any person who is debarred or disqualified, in connection
with activities relating to the Research Program or any Product or Modulated
Product.  In the event that either Party becomes aware of the debarment or
disqualification or threatened debarment or disqualification of any person
providing services to such party, including the party itself or its Affiliates
or sublicensees, which directly or indirectly relate to activities contemplated
by this Agreement, such Party shall immediately notify the other Party in
writing and such Party shall cease employing, contracting with, or retaining any
such person to perform any such services.

 

(c)                                  Compliance with Laws.  In the performance
of its obligations under this Agreement, each Party shall comply and shall cause
its and its Affiliates’ employees and contractors to comply with all applicable
laws, rules and regulations.

 

ARTICLE 11
INDEMNIFICATION

 

11.1                        Juno.  Juno agrees to indemnify, defend and hold
Fate and its Affiliates and their respective directors, officers, employees,
agents and their respective successors, heirs and assigns (the “Fate
Indemnitees”) harmless from and against any losses, costs, claims, damages,
liabilities or expense (including reasonable attorneys’ and professional fees
and other expenses of litigation) (collectively, “Liabilities”) arising,
directly or indirectly out of or in connection with Third Party claims, suits,
actions, demands or judgments, relating to [***].

 

11.2                        Fate.  Fate agrees to indemnify, defend and hold
Juno and its Affiliates and sublicensees and their respective directors,
officers, employees, agents and their respective successors, heirs and assigns
(the “Juno Indemnitees”) harmless from and against any Liabilities arising,
directly or indirectly out of or in connection with Third Party claims, suits,
actions, demands or judgments, relating to [***].

 

27

--------------------------------------------------------------------------------


 

11.3                        Indemnification Procedure.  A Party that intends to
claim indemnification (the “Indemnitee”) under this ARTICLE 11 shall promptly
notify the other Party (the “Indemnitor”) in writing of any claim, complaint,
suit, proceeding or cause of action with respect to which the Indemnitee intends
to claim such indemnification (for purposes of this Section 11.3, each a
“Claim”), and the Indemnitor shall have sole control of the defense and/or
settlement thereof; provided that the Indemnitee shall have the right to
participate, at its own expense, with counsel of its own choosing in the defense
and/or settlement of such Claim.  The indemnification obligations of the Parties
under this ARTICLE 11 shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the consent of the Indemnitor, which
consent shall not be withheld or delayed unreasonably.  The failure to deliver
written notice to the Indemnitor within a reasonable time after the commencement
of any such Claim, if prejudicial to its ability to defend such action, shall
relieve such Indemnitor of any liability to the Indemnitee under this
ARTICLE 11, but the omission so to deliver written notice to the Indemnitor
shall not relieve the Indemnitor of any liability to any Indemnitee otherwise
than under this ARTICLE 11.  The Indemnitee under this ARTICLE 11, and its
employees, at the Indemnitor’s request and expense, shall provide full
information and reasonable assistance to Indemnitor and its legal
representatives with respect to such Claims covered by this indemnification.  It
is understood that only Juno or its permitted assignee may claim indemnity under
this ARTICLE 11 (on its own behalf or on behalf of a Juno Indemnitee), and other
Juno Indemnitees may not directly claim indemnity hereunder.  Likewise, it is
understood that only Fate may claim indemnity under this ARTICLE 11 (on its own
behalf or on behalf of a Fate Indemnitee), and other Fate Indemnitees may not
directly claim indemnity hereunder.

 

ARTICLE 12
TERM AND TERMINATION

 

12.1                        Term.  Unless earlier terminated, this Agreement
will continue in full force and effect from the Effective Date until the date no
further payments are due under ARTICLE 5 above.  If no Selected Target has been
selected in accordance with Section 2.8 by the end of the Research Term, the
following provisions shall expire at the end of the Research Term: 
Sections 4.1, 4.2, 4.3(b), 4.3(c), 4.3(e) 8.2 and 8.3 and ARTICLE 7.  For any
Modulated Product incorporating as an active ingredient an Engineered T-Cell
directed against Selected Target(s) that is subject to the License granted under
Section 4.1, on a Modulated Product-by-Modulated Product and country-by-country
basis, following the date that no further payments are due under ARTICLE 5 with
respect to such Modulated Product in a country (but not an early termination of
this Agreement), and provided that Juno has made all payments due and payable to
Fate with respect to such Modulated Product in such country, Juno shall have a
perpetual, fully paid-up, non-exclusive license under the Fate IP and Fate
Collaboration IP (subject to Section 5.8) to make, have made, use, sell, offer
for sale and import such Modulated Product in such country for use in the Field.

 

12.2                        Termination for Breach.  Subject to the provisions
of this Section 12.2, either Party may terminate the Research Program and this
Agreement in the event the other Party hereto shall have materially breached or
defaulted in the performance of any of its material obligations hereunder, and
such default shall have continued for [***] days ([***] days for payment breach)
after written notice thereof was provided to the breaching Party by the
non-breaching Party.  Any termination shall become effective at the end of such
[***] day ([***] day for payment breach)

 

28

--------------------------------------------------------------------------------


 

period unless the breaching Party has cured any such breach or default prior to
the expiration of the [***] day ([***] day for payment breach) period.  Fate
shall have the right to terminate this Agreement during the Research Term for
Juno’s uncured material breach in accordance with the foregoing, but shall not
have the right to terminate this Agreement after the Research Term, except in
the event that Juno fails to make any undisputed payment when due and does not
cure such failure in accordance with this Section 12.2.  In any event, Fate
shall have the right to seek monetary damages or other available remedies for
any breach of this Agreement by Juno.

 

12.3                        Termination upon Notice.  Juno may terminate this
Agreement upon [***] written notice to Fate; provided, however, that notice of
such termination of this Agreement may not be provided at any time prior to the
second anniversary of the Effective Date.

 

12.4                        Effect of Expiration or Termination.

 

(a)                                 Accrued Rights and Obligations.  Termination
of this Agreement for any reason shall not release either Party hereto from any
liability which, at the time of such termination, has already accrued to the
other Party or which is attributable to a period prior to such termination nor
preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.

 

(b)                                 Return of Materials.  Upon any termination
of this Agreement, Juno and Fate shall promptly return to the other all
Confidential Information received from the other Party, except one copy of which
may be retained for archival purposes subject to a continuing obligation of
confidentiality.

 

(c)                                  Effect of Expiration or Termination.  Upon
any expiration or termination of this Agreement, except to the extent of any
license as provided in Section 12.1, in addition to any rights and remedies that
either Party may have at law or equity: (i) the licenses and rights to Juno
under Section 4.1 shall terminate, (ii) each party shall immediately cease using
the Confidential Information and Materials of the other party, for all purposes,
and (iii) all other rights and obligations of the Parties under this Agreement
shall terminate, except as provided elsewhere in this Section 12.4 and
Section 12.5.

 

12.5                        Survival Sections.  Sections 2.7 (last sentence
only), 4.5, 4.6, 4.7, 6.4 (for the period described therein), 6.6, 8.1
(excluding clause (d)), 10.3, 12.4, 12.5 and 12.6 and Articles 1, 9, 11 and 13
shall survive the expiration or termination of this Agreement for any reason. 
If, after the termination of this Agreement, Juno, itself or through any
Affiliate or through a licensee pursuant to a license granted by Juno under the
Collaboration IP, develops, commercializes or otherwise exploits any Modulated
Product, then all of the payment provisions of Sections 5.5, 5.6 and 5.7 and
ARTICLE 6 shall apply to such Modulated Product and shall survive termination of
this Agreement for such purpose.

 

12.6                        Termination Not Sole Remedy.  Termination is not the
sole remedy under this Agreement and, whether or not termination is effected,
all other remedies will remain available except as agreed to otherwise herein.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 13
MISCELLANEOUS

 

13.1                        Governing Laws.  This Agreement shall be governed
by, interpreted and enforced in accordance with the laws of the State of New
York, without regard to principles of conflicts of laws.  Subject to
Section 13.2, all disputes arising out of this Agreement shall be subject to the
exclusive jurisdiction and venue of the state and federal courts located in the
Southern District of New York (and the appellate courts thereof), and each Party
hereby irrevocably consents to the personal and non-exclusive jurisdiction and
venue thereof.

 

13.2                        Disputes.  If any dispute, claim or controversy of
any nature arising out of or relating to this Agreement, including any action or
claim based on tort, contract or statute, or concerning the interpretation,
effect, termination, validity, performance or breach of this Agreement (each, a
“Dispute”), arises between the Parties and the Parties cannot resolve such
Dispute within [***] days of a written request by either Party to the other
Party, the Parties agree to refer the Dispute to the respective Chief Executive
Officers of each Party for resolution. If, after an additional [***] days, such
representatives have not succeeded in negotiating a resolution of the Dispute,
and a Party wishes to pursue the matter, each such dispute, controversy or claim
will be submitted to the Judicial Arbitration and Mediation Service (“JAMS”) or
its successor for non-binding mediation in New York, New York before a single
mediator.  The Parties will cooperate with JAMS and with one another in
selecting a mediator from the JAMS panel of neutrals and in scheduling the
mediation proceedings.  The Parties agree that they will participate in the
mediation in good faith and that they will share equally in its costs.  Any
Dispute that cannot be resolved through mediation, and any Dispute with respect
to which a Party is claiming equitable relief, shall be resolved by a court of
competent jurisdiction.

 

13.3                        Independent Contractors.  The relationship of the
Parties under this Agreement is that of independent contractors.  Neither Party
shall be deemed to be an employee, agent, partner, franchisor, franchisee, joint
venture or legal representative of the other for any purpose as a result of this
Agreement or the transactions contemplated thereby, and neither shall have the
right, power or authority to create any obligation or responsibility on behalf
of the other.

 

13.4                        Assignment.  The Parties agree that neither this
Agreement nor their rights and obligations under this Agreement shall be
delegated, assigned or otherwise transferred to a third party, in whole or part,
whether voluntarily or by operation of law, including by way of sale of assets,
merger or consolidation, without prior written consent of the other Party. 
Notwithstanding the foregoing, a Party may, without such consent, assign this
Agreement and its rights and obligations hereunder in their entirety (a) to an
Affiliate, or (b) in connection with a Change of Control.  Subject to the
foregoing, this Agreement shall be binding on and inure to the benefit of the
Parties and their permitted successors and assigns.  Any attempted delegation,
assignment or transfer in violation of the foregoing shall be null and void.

 

13.5                        Force Majeure.  If either Party is prevented from or
delayed in the performance of any of its obligations hereunder by reason of acts
of God, war, strikes, riots, storms, fires, earthquake, power shortage or
failure, failure of the transportation system, or any other cause whatsoever
beyond the reasonable control of the Party (“Force Majeure Event”), the Party so
prevented or delayed shall

 

30

--------------------------------------------------------------------------------


 

be excused from the performance of any such obligation during a period that is
reasonable in light of the Force Majeure Event, but no less than the duration of
the Force Majeure Event itself.

 

13.6                        Right to Develop Independently.  Except as otherwise
expressly set forth in this Agreement, nothing in this Agreement shall impair
either Party’s right to independently acquire, license, develop for itself, or
have others develop for it, intellectual property and technology performing
similar functions as the other Party’s IP or to market and distribute products
or services based on such other intellectual property and technology.

 

13.7                        Bankruptcy.  The licenses and sublicenses granted by
Fate under this Agreement are and shall be deemed to be, for purposes of 11
U.S.C. Section 365(n), a license of “Intellectual Property Rights” as defined
thereunder, and if Fate is under any proceeding under the United States
Bankruptcy Code and the trustee in bankruptcy of Juno, or Juno as a debtor in
possession, elects to reject the foregoing license, Juno may, pursuant to 11
U.S.C. Section 365(n)(1) and (2), retain any and all of Juno’s rights under such
license and sublicense to the maximum extent permitted by law.

 

13.8                        Notices.  Any notices required or permitted under
this Agreement or required by law must be in writing by first class certified
mail or international express delivery service (such as DHL), in each case
properly posted and fully prepaid to the applicable address below, or to such
other address as either Party may substitute by written notice under this
Section.  Notice shall be deemed to have been given when delivered or, if
delivery is not accomplished by reason or some fault of the addressee, when
tendered.

 

If to Fate:

Fate Therapeutics, Inc.

 

3535 General Atomic Court, Suite 200

 

San Diego, California, 92121, USA

 

Attention: Chief Operating Officer

 

 

If to Juno:

Juno Therapeutics, Inc.

 

307 Westlake Avenue North, Suite 300

 

Seattle, Washington, 98109, USA

 

Attention: General Counsel

 

13.9                        Interpretation.  The captions and headings to this
Agreement are for convenience only, and are to be of no force or effect in
construing or interpreting any of the provisions of this Agreement.  Unless
specified to the contrary, references to Articles, Sections or Exhibits mean the
particular Articles, Sections or Exhibits to this Agreement and references to
this Agreement include all Exhibits hereto.  Unless context otherwise clearly
requires, whenever used in this Agreement:  (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day or year
unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement (including any Exhibits); (e) the word “or” shall be construed
as the inclusive meaning identified with the phrase “and/or;”(f) provisions that
require that a Party, the Parties or a committee

 

31

--------------------------------------------------------------------------------


 

hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise; (g) words of any gender
include the other gender; (h) words using the singular or plural number also
include the plural or singular number, respectively; and (i) the word “law” (or
“laws”) when used herein means any applicable, legally binding statute,
ordinance, resolution, regulation, code, guideline, rule, order, decree,
judgment, injunction, mandate or other legally binding requirement of a
government entity, together with any then-current modification, amendment and
re-enactment thereof, and any legislative provision substituted therefor.  The
Parties and their respective counsel have had an opportunity to fully negotiate
this Agreement.  If any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provision of this Agreement.  No prior
draft of this Agreement shall be used in the interpretation or construction of
this Agreement.

 

13.10                 Compliance with Laws.  Each Party shall furnish to the
other Party any information requested or required by that Party during the term
of this Agreement or any extensions hereof to enable that Party to comply with
the requirements of any U.S. or foreign, state and/or government agency.

 

13.11                 Further Assurances. At any time or from time to time on
and after the date of this Agreement, a Party shall at the written and
reasonable request of the requesting Party: (a) deliver to the requesting Party
such records, data or other documents consistent with the provisions of this
Agreement; (b) execute, and deliver or cause to be delivered, all such consents,
documents or further instruments of transfer or license; and (c) take or cause
to be taken all such actions, as the requesting Party may reasonably deem
necessary or desirable in order for the requesting Party to obtain the full
benefits of this Agreement and the transactions contemplated hereby.

 

13.12                 Use of Names and Marks.  Neither Party shall use the name,
trade name, trademark or other designation of the other Party or its employees
in connection with any products, promotion or advertising without the prior
written permission of the other Party. For clarity, either Party may, without
the other Party’s prior permission, reasonably utilize the other Party’s name or
names of its employees in statements of fact, in legal proceedings, patent
filings, and regulatory filings.

 

13.13                 Severability.  If any provision, or portion thereof, in
this Agreement is held to be invalid or unenforceable to any extent, such
provision of this Agreement shall be enforced to the maximum extent permissible
by applicable law so as to effect the intent of the Parties, and the remainder
of the Agreement shall remain in full force and effect.  The Parties shall
negotiate in good faith a valid and enforceable substitute provision for any
invalid or unenforceable provision that most nearly achieves the intent and
economic effect of such invalid or unenforceable provision as if it were
enforceable.

 

13.14                 Waiver.  Any waiver of any provision of this Agreement or
of a Party’s rights or remedies under this Agreement must be in writing to be
effective.  Failure, neglect, or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time, shall not be construed as
a waiver of such Party’s rights under this Agreement and shall not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
Party’s right to take subsequent action.  No exercise or enforcement by either
Party of any right or remedy under this Agreement

 

32

--------------------------------------------------------------------------------


 

shall preclude the enforcement by such Party of any other right or remedy under
this Agreement or that such Party is entitled by law to enforce.

 

13.15                 Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH
OF ARTICLE 9, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this
Section 13.15 shall not be construed to limit either Party’s indemnification
obligations under ARTICLE 11.

 

13.16                 Entire Agreement; Modification.  This Agreement (including
the Exhibits and any amendments hereto signed by both Parties) constitutes the
entire understanding and agreement between the Parties with respect to the
subject matter hereof and supersedes any and all prior and contemporaneous
negotiations, representations, agreements, and understandings, written or oral,
that the Parties may have reached with respect to the subject matter hereof. 
Except as set forth in Section 13.13, this Agreement may not be altered, amended
or modified in any way except by a writing (excluding email or similar
electronic transmissions) signed by the authorized representatives of both
Parties.

 

13.17                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Once signed, any
reproduction of this Agreement made by reliable means (e.g., pdf, photocopy,
facsimile) is considered an original.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in duplicate
originals as of the Effective Date.

 

JUNO THERAPEUTICS, INC.

 

FATE THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Hans Bishop

 

By:

/s/ Scott Wolchko

 

 

 

 

 

Name:

H. Bishop

 

Name:

Scott Wolchko

 

 

 

 

 

Title:

C.E.O.

 

Title:

COO/CFO

 

33

--------------------------------------------------------------------------------


 

Confidential

 

EXHIBIT A

 

Initial Research Plan

 

[***]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Target List

 

[Initial list of targets (up to [***]), to be provided by Juno within [***] days
of the Effective Date]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Press Release

 

Juno Therapeutics and Fate Therapeutics Announce Strategic Research
Collaboration to Improve the Therapeutic Profile of Engineered T Cell
Immunotherapies

 

Alliance Utilizes Fate’s Hematopoietic Cell Programming Platform to Identify
Small Molecule Modulators for Juno’s Leading Genetically-Engineered T Cell
Immunotherapies

 

SEATTLE and SAN DIEGO — May 6, 2015 — Juno Therapeutics, Inc. (NASDAQ: JUNO) and
Fate Therapeutics, Inc. (NASDAQ: FATE) announced today that they have executed a
strategic research collaboration and license agreement to identify and utilize
small molecules to modulate Juno’s genetically-engineered T cell product
candidates to improve their therapeutic potential for cancer patients. The
collaboration brings together Juno’s industry-leading expertise in the
development of chimeric antigen receptor (CAR) and T cell receptor (TCR) based
cellular immunotherapies and Fate’s innovative platform for programming the
biological properties and in vivo therapeutic potential of hematopoietic cells.

 

“A deep understanding of T cell biology is the basis of Juno’s approach to
creating best-in-class cellular immunotherapies,” said Hans Bishop, Chief
Executive Officer of Juno Therapeutics. “Partnering with Fate Therapeutics, and
accessing its strong science and leading platform for modulating the properties
of immunological cells, enables interrogation of new avenues of T cell
manipulation and provides an opportunity to enhance the therapeutic profile of
our genetically-engineered T cell product candidates.”

 

Through the four-year research and development collaboration, Fate will be
responsible for screening and identifying small molecules that modulate the
biological properties of engineered T cells. Juno will be responsible for the
development and commercialization of engineered T cell immunotherapies
incorporating Fate’s small molecule modulators. Juno has the option to extend
the exclusive research term for two years through an additional payment and
continued funding of collaboration activities.

 

“We are excited to establish this strategic alliance with Juno, a company that
shares our deep commitment to developing transformative cellular therapeutics
for patients afflicted with life-threatening disorders,” said Christian Weyer,
M.D., M.A.S., President and Chief Executive Officer of Fate Therapeutics. “This
partnership exemplifies the extension of our small molecule programming platform
to additional hematopoietic cell types, such as T cells, as we continue to build
and advance our innovative pipeline of programmed hematopoietic cellular
therapeutic candidates.”

 

--------------------------------------------------------------------------------


 

Financial terms of the agreement include an upfront payment to Fate of $5
million and the purchase by Juno of one million shares of Fate common stock at
$8.00 per share. Juno will fund all collaboration activities for an exclusive
four-year research term. For each product developed by Juno that incorporates
modulators identified through the collaboration, Fate is eligible to receive
approximately $50 million in target selection fees and clinical, regulatory and
commercial milestones, as well as low single-digit royalties on sales. Fate
retains exclusive rights to its intellectual property for all other purposes.

 

About Chimeric Antigen Receptor (CAR) Technology

 

Juno’s chimeric antigen receptor (CAR) technology genetically engineers T cells
to recognize and kill cancer cells. Juno’s CAR T cell technology inserts a gene
for a particular CAR into the T cell, enabling it to recognize cancer cells
based on the expression of a specific protein located on the cell surface. When
the engineered T cell engages the target protein on the cancer cell, it
initiates a cell-killing response against the cancer cell.

 

About Cell Programming

 

Since its founding, Fate Therapeutics has been dedicated to programming the
function of cells ex vivo to improve their therapeutic potential. Using advanced
molecular characterization tools and technologies, Fate’s platform enables the
identification of small molecule or biologic modulators that promote rapid and
supra-physiologic activation or inhibition of therapeutically-relevant genes and
cell-surface proteins, such as those involved in the homing, proliferation and
survival of hematopoietic stem cells or those involved in the persistence,
proliferation and reactivity of immunological cells. Fate utilizes its deep
understanding of the hematopoietic system to rapidly assess and quantify the
therapeutic potential of programmed hematopoietic cells in vivo, and applies its
modulators to maximize the safety and efficacy of hematopoietic cellular
therapeutics.

 

About Juno Therapeutics, Inc.

 

Juno Therapeutics is building a fully integrated biopharmaceutical company
focused on revolutionizing medicine by re-engaging the body’s immune system to
treat cancer. Founded on the vision that the use of human cells as therapeutic
entities will drive one of the next important phases in medicine, Juno is
developing cell-based cancer immunotherapies based on chimeric antigen receptor
and high-affinity T cell receptor technologies to genetically engineer T cells
to recognize and kill cancer. Juno is developing multiple cell-based product
candidates to treat a variety of B-cell malignancies as well as solid tumors.
Several product candidates have shown compelling evidence of tumor shrinkage in
the clinical trials in refractory leukemia and lymphoma conducted to date.
Juno’s long-term aim is to improve and leverage its cell-based platform to
develop new product candidates that address a broader range of cancers and human
diseases. Juno brings together innovative technologies from some of the world’s
leading research institutions, including the Fred Hutchinson Cancer Research
Center, Memorial Sloan Kettering Cancer Center, Seattle Children’s Research
Institute, and The National Cancer Institute.

 

--------------------------------------------------------------------------------


 

About Fate Therapeutics, Inc.

 

Fate Therapeutics is a clinical-stage biopharmaceutical company engaged in the
development of programmed cellular therapeutics for the treatment of severe,
life-threatening diseases. The Company’s approach utilizes established
pharmacologic modalities, such as small molecules, to program the fate and
function of cells ex vivo. The Company’s lead product candidate, PROHEMA®, is an
ex vivo programmed hematopoietic cellular therapeutic, which is currently in
clinical development for the treatment of hematologic malignancies and rare
genetic disorders in patients undergoing hematopoietic stem cell transplantation
(HSCT). The Company is also using its proprietary induced pluripotent stem cell
platform to develop ex vivo reprogrammed hematopoietic and myogenic cellular
therapeutics. Fate Therapeutics is headquartered in San Diego, CA. For more
information, please visit www.fatetherapeutics.com.

 

Juno Forward Looking Statements

 

This press release contains forward-looking statements, including statements
regarding the impact, benefits, timing, conduct, and funding of collaboration
between the companies, as well as the capabilities, expertise, and
responsibilities of each. Forward-looking statements are subject to risks and
uncertainties that could cause actual results to differ materially from such
forward-looking statements, and reported results should not be considered as an
indication of future performance. These risks and uncertainties include, but are
not limited to, risks associated with: the success, cost, and timing of Juno’s
product development activities and clinical trials, and Juno’s ability to
finance these activities and trials; Juno’s ability to obtain regulatory
approval for and to commercialize its product candidates; Juno’s ability to
establish a commercially-viable manufacturing process and manufacturing
infrastructure; regulatory requirements and regulatory developments; success of
Juno’s competitors with respect to competing treatments and technologies; Juno’s
dependence on third-party research institution collaborators and other
contractors in Juno’s research and development activities, including for the
conduct of clinical trials and the manufacture of Juno’s product candidates;
Juno’s ability to obtain, maintain, or protect intellectual property rights
related to its product candidates; amongst others. For a further description of
the risks and uncertainties that could cause actual results to differ from those
expressed in these forward-looking statements, as well as risks relating to
Juno’s business in general, see Juno’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission on March 19, 2015 and Juno’s other periodic
reports filed with the Securities and Exchange Commission. These forward-looking
statements speak only as of the date hereof. Juno disclaims any obligation to
update these forward-looking statements.

 

Fate Therapeutics Forward-Looking Statements

 

This release contains “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements regarding
the Company’s ability to identify and evaluate small molecule modulators for the
programming of T cells, the Company’s plans to undertake certain preclinical
research on the therapeutic potential of programmed T cells, our expectations
regarding the clinical effectiveness and safety of programmed T cell
therapeutics,

 

--------------------------------------------------------------------------------


 

including CAR and TCR products developed through the collaboration, and the
potential benefits of the collaboration, including expected funding and payments
to be received under the collaboration.  These and any other forward-looking
statements in this release are based on management’s current expectations of
future events and are subject to a number of risks and uncertainties that could
cause actual results to differ materially and adversely from those set forth in
or implied by such forward-looking statements. These risks and uncertainties
include, but are not limited to, the risk that we are unable to conduct or
complete activities required under the collaboration, the risk of cessation or
delay of any development activities under the collaboration for a variety of
reasons (including any difficulties or delays in identifying modulators for the
programming of T cells, and any adverse effects or events or other negative
results that may be observed in clinical development of any product candidates
developed through the collaboration), and the risk that funding and payments
received under the collaboration may be less than expected. For a discussion of
other risks and uncertainties, and other important factors, any of which could
cause our actual results to differ from those contained in the forward-looking
statements, see the risks and uncertainties detailed in the Company’s periodic
filings with the Securities and Exchange Commission, including but not limited
to the Company’s Form 10-K for the year ended December 31st, 2014, and from time
to time the Company’s other investor communications. We are providing the
information in this release as of this date and do not undertake any obligation
to update any forward-looking statements contained in this release as a result
of new information, future events or otherwise.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Fate Upstream Agreements

 

None

 

--------------------------------------------------------------------------------